DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lippitt et al. (US 2017/0180846) herein Lippitt.

Regarding claim 1, Lippitt discloses a waveguide assembly for a loudspeaker (waveguide assembly of Fig. 1, [0031]-[0032], with high frequency drivers, [0031]), the waveguide assembly comprising: a plurality of panels (plurality of panels 120, 122, Figs. 1, 2, [0032], component panels of the acoustic passage 510, Fig. 5B); and a plurality of trays (plurality of trays 116, 118, Figs. 1, 2, [0032]), which together with the plurality of panels at least partially defines a waveguide (trays 116, 118 with panels 120, 122 defines a waveguide 114, Figs. 1, 2, [0032]), wherein one or more of the panels are arranged to be movable relative to the trays to adjust a coverage pattern of the waveguide (panels are movable relative to the trays to adjust the radiation pattern of the waveguide, [0032]).  

Regarding claim 2, Lippitt discloses further comprising a coupling member for acoustically coupling one or more electro-acoustic transducers to the waveguide (manifold 500 acoustically couples drives 505 to the waveguide, Figs. 5A, 5B, 5C).  

Regarding claim 3, Lippitt discloses wherein the plurality of panels includes a pair of fixed panels that remain stationary relative to the trays and a plurality of displaceable panels that are movable relative to the trays to allow adjustment of the coverage pattern (fixed panels part of acoustic passage 510, Fig. 5B, displaceable panels 120, 122, Fig. 1).  

Regarding claim 4, Lippitt discloses wherein the displaceable panels at least partially define a primary flare (having a first expansion rate) of the waveguide (panels 120, 122 defining a primary flare having a first expansion rate, Fig. 1), and wherein the fixed panels at least partially define a secondary flare (having a second expansion rate, different from the first expansion rate) of the waveguide (panels of acoustic passage 510 define a secondary flare, having a second expansion rate, different from the first expansion rate, Fig. 5B).  

Regarding claim 7, Lippitt discloses further comprising a plurality of springs which bias the displaceable panels towards the first orientation (hinges 121 has spring qualities which bias the displaceable panels in position towards a first orientation, [0010], [0032], [0043]).  

Regarding claim 8, Lippitt discloses wherein the plurality of panels includes a first plurality of panels that form a first sidewall of the waveguide (plurality of panels 120, hinge 121, 122, panel of 510 make a first plurality of panels that form a first sidewall of the waveguide 114, Figs. 1, 2), and a second plurality of panels that form a second sidewall of the waveguide (second plurality of panels 120, hinge 121, 122, panel of 510 make a second plurality of panels on the opposite side of waveguide 114 forms a second sidewall of the waveguide 114, Figs. 1, 2).  

Regarding claim 9, Lippitt discloses wherein each of the first and second plurality of panels includes a rear panel, a main panel, and a front panel (rear panel fixed about waveguide 510 in Fig. 5B, main panel 120, and front panel 122, Figs. 1, 2), and wherein the main panels at least partially define a primary flare of the waveguide (both main panels 120 at least partially define a primary flare of the waveguide 114, Figs. 1, 2), and the front panels at least partially defines a secondary flare of the waveguide (both front panels 122 at least partially defines a secondary flare of the waveguide 114, Figs. 1, 2).  

Regarding claim 10, Lippitt discloses wherein, in each of the first and second plurality of panels, the front panel is coupled to the main panel at a first hinge and the main panel is coupled to the rear panel a second hinge (front panels 122 are coupled to main panels 120 via hinges 121, and main panel is coupled to the rear panel via an explicitly implied second hinge (as angle of panels 120 can be set/adjusted they must be connected to a hinge at the end connecting to the end of waveguide 114 coupled to the panels surrounding passage 510), Figs. 1, 2, [0032]).  

Regarding claim 14, Lippitt discloses wherein the panels are removably received between the trays (as the panels are adjustable and are connected via hinges, they are removable and considered to be removably received between the trays 116, 118, Figs. 1, 2, [0032]).  

Regarding claim 15, Lippitt discloses wherein the panels are configured to be removed, reoriented, and reinserted to adjust the coverage pattern of the waveguide (panels are configured to be reoriented to adjust the coverage pattern of the waveguide, [0010], [0032], [0043]).  

Regarding claim 16, Lippitt discloses wherein each of the panels includes a first surface that defines a first coverage angle (both panels 122 considered to a first surface that defines a primary flare/first coverage angle of the waveguide 114, Figs. 1, 2) and a second surface that defines a second coverage angle (both panels 120 considered to be a second surface that defines a secondary flare/second coverage angle of the waveguide 114, Figs. 1, 2).  

Regarding claim 17, Lippitt discloses wherein the panels are configured to be arranged in a first orientation in which the respective first surfaces of the left and right panels face each other to provide a first coverage pattern (both left/right panels 122  face each other and define a primary flare/first coverage angle of the waveguide 114, Figs. 1, 2) and a second orientation in which the respective second surfaces of the left and right panels face each other to provide a second coverage pattern that is narrower than the first coverage pattern (both left/right panels 120 considered to be face each other and define a secondary flare/second coverage angle of the waveguide 114, said second coverage pattern being narrower than the first coverage pattern, Figs. 1, 2).  

Allowable Subject Matter
Claims 5, 6, 11-13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651